                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
LORETTA GAY SMITH,                                   )
                                                     )
                Plaintiff,                           )
                                                     )
       v.                                            )       No. 17-00339-CV-W-DPR-SSA
                                                     )
NANCY A. BERRYHILL,                                  )
                                                     )
                Defendant.                           )
                                             ORDER

       Before the Court is Plaintiff’s Motion for 42 USC §406(b) Attorney Fees. (Doc. 20.)

Plaintiff’s attorney, Roger M. Driskill, requests an award in the amount of $19,287.38 as an

attorney fee for his representation of Plaintiff in this action. Defendant “does not object” to the

amount requested. (Doc. 22.) Upon review, the Court finds that the fee requested is consistent

with the Fee Contract (doc. 20-1) and is less than the statutory maximum of 25% of past-due

benefits. The Court also finds that the fee requested is reasonable.

       Therefore, the Motion for 42 USC §406(b) Attorney Fees is GRANTED. Pursuant to 42

U.S.C. § 406(b), Roger M. Driskill is awarded a fee for his services in the amount of $19,287.38,

to be paid by Defendant. Furthermore, Mr. Driskill shall refund to Plaintiff the amount of

$6,250.00, which was previously paid as an attorney fee under the Equal Access to Justice Act.

       IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: October 26, 2020




            Case 4:17-cv-00339-DPR Document 23 Filed 10/26/20 Page 1 of 1
